DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 16-20, 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (KR 1020170037135).

Regarding Claims 1, 3-4, Kwon teaches a material represented by Formula W-1 (page 3):



    PNG
    media_image1.png
    209
    203
    media_image1.png
    Greyscale

Kwon teaches that substituent A can be represented by the following groups (pages 3-4):

    PNG
    media_image2.png
    684
    569
    media_image2.png
    Greyscale

wherein n=0; R’ = H; I = 0-4; m = 1-5; n = 0-4 (machine trans. page 14).
The office views the above A groups as functionally equivalent whereby upon selection gives rise to obvious variants of Formula W-1. A specific permutation of Formula W-1 is represented by 5’-15 (page 13):


    PNG
    media_image3.png
    216
    168
    media_image3.png
    Greyscale

The office notes that 5’-15 is a permutation of Formula W-1 wherein A = substituent 5 wherein the peripheral R(a) = H; L = a single bond and a pyridine group; m =2, I = 0. 
	One permutation reading on applicants’ Formula 1 can best be viewed by modifying 5’-15 by exchanging A as substituent 5 with A as substituent 2:


    PNG
    media_image4.png
    233
    194
    media_image4.png
    Greyscale
wherein X = S; L = pyridine. Said premutation reads on applicant Formula 1 wherein LW = Formula II wherein Z = S; LV = H; LT = N; X and Y = H; RY = Formula II wherein Z = S; RX = H; RW and RV = CN; RT = H; Ra = R8-R15.




The above variant shows:
R1, R2 and R3 as H (per claim 3)
Rv = CN (per claim 4)

	
Regarding Claims 16-20, 23-25, Kwon teaches an OLED containing an organic layer between an anode and a cathode wherein the above variant can be used as a host material in the light emitting layer (per claim 16). The light emitting layer may also contain a dopant (machine trans page 27) (per claims 16-20, 23-25).

Regarding Claims 26-27, Kwon teaches that the OLED can be made using several processes including a spin coating, dip coating or roll to roll coating (all solution based) (machine trans. page 13) (per claims 26-27).


Allowable Subject Matter I
Claims 2 and 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Formula Ia (per claim 2)
Formula IIa (per claim 5)
Formula IIb (per claims 6 and 8)
Formula IIc (per claims 7)

Allowable Subject Matter II
The following is a statement of reasons for the indication of allowable subject matter as applicant claims the device of claim 21.
The closest prior as exemplified by Kwon fails to teach Formula IIa as required by independent claim 21.
Claims 21-22 allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786